 HEAVY, HIGHWAY, BUILDING AND CONSTRUCTION TEAMSTERS, ET AL.,269Heavy, Highway, Building and Construction Team-sters Committee for Northern California,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;TeamsterLocal Union Nos.94, 137,150, 216,287, 291, 315,386, 431,439, 490,533, 624,684,890,912 and 980,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America andCalifornia Dump Truck Owners AssociationAssociatedGeneral Contractors of California, Inc.;Heavy, Highway,Building and Construction Team-sters Committee for Northern California,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; TeamsterLocal Union Nos.'94, 137,150, 216,287, 291, 315,386, 431,439, 490,533,624,684,890,912 and 980,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America andCalifornia Dump Truck Owners Association. Cases20-CC-1603 and 20-CE-113December15, 1976DECISION AND ORDEROn October 16, 1975, Administrative Law Judge E.Don Wilson issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed exceptions and astatement of its position.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions-of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges that Respondent AssociatedGeneral Contractors of California, Inc., herein calledAGC, and Respondent Heavy, Highway, Buildingand Construction Teamsters Committee for NorthernCalifornia, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Bargaining Committee, and Re-spondent Teamster Local Union Nos. 94, 137, 150,216, 287, 291, 315, 386, 431, 439, 490, 533, 624, 684,890, 912 and 980, herein collectively called theTeamsters or referred to as an individual Local, haveentered into a collective-bargaining agreement con-taining certain provisions relating to-offsite subcon-tracting which are in violation of Section 8(e) of theAct on-their face and as construed and applied by theparties. The complaint further alleges that the Bar-gaining Committee and Teamsters have threatened,restrained, and coerced employer-members of AGCfor an object of forcing or requiring the AGCemployer-members to cease doing business with227 NLRB No. 27various subcontractors in violation, of Section8(b)(4)(ii)(A) and (B) of the Act. It also alleges thatthe filing of grievances pursuant to unlawful contractclauses by the Union further violate the Act.By way of background, AGC, a California corpora-tion, is composed of contractor-members who areengaged in heavy, highway, building, and engineeringconstruction in northern California. The AGC isengaged, among other things, in representing itscontractor-members in labor ,relations matters, in-cluding negotiations and the execution of collective-bargaining agreements with various labor organiza-tions including the Teamsters Bargaining Committeeand the various local unions affiliated with theTeamsters.The contractor-members of AGC in-volved herein include the Flintkote Company, hereincalled Flintkote; Teichert Construction, herein calledTeichert;Piombo Construction Company, hereincalled Piombo; Aadco Construction Company, here-in called Aadco; and the Freeman-Sondgroth Com-pany, herein called Freeman. They are all generalcontractors who regularly subcontract the work ofhauling and transporting offsite cargo and materialsto various subcontractors including Green Creek,Inc.;R & B Trucking; Ben Salamoni TruckingService;Wesley Bassett Trucking; and Alegre Truck-ing,herein referred to individually by name, orcollectively as the subcontractors. Respondent Bar-gaining Committee is an organization of constituentTeamsters Unions and it exists for the purpose ofnegotiating, entering into, maintaining, and adminis-tering collective-bargaining agreements with variousemployers and multiemployer associations, includingRespondent AGC.During the summer of 1974, AGC on behalf of itsmembers, and the Bargaining Committee on behalf ofthe various Teamsters Union locals, entered into aMaster Labor Agreement, herein called the MLA, tobe effective on its face from June 16, 1974, until June15, 1977. The contract contained section 30 C (1), (2),and (3) which relates to offsite subcontracting, andwhich the parties agreed would not be enforced untilNovember 1, 1974. The aforesaid section of thecontract provides as follows:C.(1) The Employer further agrees that whensubcontracting work covered by this Agreementwhich is to be performed within the geographicalarea covered by this Agreement, but which is notto be performed at the site of the construction,alteration, painting or repair of a building, struc-ture, road or other work, he will subcontract suchwork only to an Employer or person who agreesthat the persons performing such work, includingowner-operators, will work in accordance with theschedule of hours and be paid in an amount, 270DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate and apart from the use of any equipment,which is equal to the wage rates including over-time and premium pay provided in this contractfor appropriate classifications, and in addition willreceive all other economic benefits as provided inthis contract, including without limitation, holi-days and vacations which are at least equal tothose available to Employees under this contract,provided, however, that with respect only to thePension Benefits under this contract, the obliga-tion of the subcontractor shall be satisfied if hemakes a payment to the person performing thework in an amount equal to the Employercontribution required for such work.Payment of the amount due persons performingwork under this provision shall be made weekly bya separate check which shall not include any sumfor the use of equipment, and a check stub shall begiven to such person showing, by appropriatebreakdown of the total, that the check includes theequivalent of the sum of money that would be duevolved.(2)With respect to Health and Welfare Bene-fits, the obligation of the subcontractor shall besatisfied if he makes a Health and Welfare Planavailable and contributes to such plan for eachperson performing the -work. Such plan shallprovide benefits equal to or better than thosebenefits provided for pursuant to Section 26 ofthisAgreement, or shall provide the maximumbenefits available, based on a contribution by thesubcontractor to the plan, equal to the Employercontribution required to be paid under the termsof this Agreement. In no event may cash pay-ments' be made to the person performing the workin lieu of a bona fide Health and Welfare Plan asherein provided.(3) In the event that work covered by thisAgreement, other than work performed at the siteof the construction, alteration, painting or repairsof a building, structure, road or other work, isperformed by a subcontractor who is not signato-ry to this Agreement, but who is party to anotheragreement covering the work involved with aLocal Union in the geographical area where thework- is to be performed, it shall not be a violationof this Section 30 C. If the work is performedunder the provisions of such other agreement,nothing is intended to affect the right and obliga-tions of the parties to such other agreement.Around the end of October 1974, the partiesprepared to implement section 30 C of the contract.Thus the AGC on October 24, 1974, and theBargaining Committee notified their respective mem-bers that section 30 C would be put into effect andinstructed them on the enforcement of the provisions.At about the same time, various Teamsters Unionswere notifying other employers of the impendingenforcement of section 30 C.In October 1974, Aadco, a general contractor andmember of AGC, subcontracted the offsite hauling ofconstruction aggregatematerial to Green Creek.Shortly thereafter Aadco General Manager Burbankinformed Union Agents Gellepis and Gullo that itwould be difficult for him to comply with section 30because the job had been bid without regard to theconsideration of the costs which section 30 C wouldinvolve. Gellepis and Gullo replied that section 30 Cwould be enforced and suggested that Burbank haveGreen Creek consider signing an agreement withLocal 287 and pointed out that certain other subcon-tractors had done so.' In the next couple of weeks,according to Burbank, Gellepis phoned him twice,informing him that unless Aadco caused Green Creekto comply with the MLA by establishing separatechecks, a health and welfare pension, and vacationplan or by signing an agreement with Local 287,economic action would be taken against the job.On November 29, 1974, Local 287 filed a grievanceagainstAadco. The grievance panel (the board ofadjustment) subsequently held that Aadco was inviolation of section 30 C because Green Creek hadfailed,inter alia,to pay equivalent benefits and toprovide a health and welfare plan. Thereafter, Local287 notified allAGC members and employerssignatory to the MLA of the holding in the Aadcogrievance, and of the fact that section 30 C would beenforced in the future. AGC also sent a similar noticeto its members.Salamoni Trucking Service subcontracts to haveoffsite dirt and aggregate hauled for various generalcontractors, including Piombo and Raisch, who areAGC members. Late in October, Piombo and Raischinformed Salamoni that since section 30 of the MLAwould be enforced the latter would be required tohave a two-check system and a health and welfareprogram equal to or better than the one provided bytheMLA. When Salamoni failed to comply, Local216 filed a grievance against Piombo and obtained anarbitration ruling that because of Salamoni's failureto comply Piombo was in violation of Section 30.When informed that section 30 had to be compliedwith, Salamoni asked Union Agent Gellepis if Local287 had an agreement that Salamoni could sign thatwould cost less than the MLA requirements.1By signing such an agreement,as permitted by sec. 30 C of the MasterLabor Agreement, Green Creek would not have to meet the more costlyrequirementsof the MLA. HEAVY, HIGHWAY, BUILDING AND CONSTRUCTIONTEAMSTERS,ET AL.271Gellepis showed Salamoni a copy of a documententitled "Cargo Rock Agreement" and informed himthat such an agreement had been signed by manyother employers in the area.The Cargo Rock agreement was described by someat the hearing as a "bottom dump"agreement and byothers as a "sweetheart"contract.It is typical ofmany of the contracts entered into by the unions andemployers in the area which cover the same work astheMLA, but which are less costly than MLArequirements.Thus,a comparison of the economicterms of the Cargo Rock agreement and the MLAshows the following different costs to the employerfor drivers:Cargo RockMLAWages-$6.75 per hr.$7.95 to $9.13 per hr.Health andWelfare-$66 per mo.$191.20 per 160-hr. mo.Pension-$10 per wk. - $26 per. 40-hr. wk.Vacation-.50 per hr.$1 per hr.Gellepis stated however that.in order to get such acontract,Salamoni,within 3 years, would have toacquire four or five power units and employ suchLocal 287 drivers so that by the end of the third yearSalamoni'sbusinesswould consist of 80 percentcompany-owned power units,- driven by employeesrepresented by Local 287, and the use of owner-operators would be cut to 20-percent.At that point Salamoni had only one power unitand one employee and was accustomed to using 10 to88 owner-operators.He told Gellepis that he did nothave the resources to comply with Gellepis' request.Gellepis then stated that Salamoni could get anagreement by getting his 'owner-operators to signpledge cards to join the Union. He acknowledgedthat this would require that the owner-operators beput on the payroll. Salamoni refused this latter offerbut subsequently set up a "two-check system and ahealth and welfare plan. Gellepis, however, consid-ered this arrangement unsatisfactory and insisted thatSalamoni make payroll deductions from the drivers.Wesley Bassett Trucking hauls offsite materials forAGC employer-members Freeman-Sondgroth andPiombo. In the fall of 1977,'Mario Gullo, a Local 287official, informed T. Holmes, a Freeman official, ofthe enforcement of section 30 C. Shortly thereafter,Holmes'informed Bassett that Bassett must either puthis owner-operators on the payroll and make -deduc-tions-or sign with the Union and make' health andwelfare contributions in order to do business withFreeman.R -& B Trucking Company, an offsite subcontrac-tor, was informedby two AGCcontractor-members,Flintkote and Teichert, that R & B would have tocomply with section 30 C of the MLA or have anagreement with the Teamsters in order to continuehauling offsite material.-In November 1974, Teichert told Alegre Trucking,itsoffsite subcontractor,that, in order to continuedoing businesswith Teichert, Alegre would have tofulfill the requirements of section 30 C(l) and (2) oftheMLA, or sign an agreement with the. Teamstersunder section 30 C(3) of the MLA.The Administrative Law Judge dismissed the com-plaint in its entirety. In so doing,he noted that thecomplaint did not allege that section30 C (1) wasillegal and that,consequently,absent such an allega-tion or contention, he could not fmd section 30 C(l)to be unlawful.Regarding section 30 C(2), the Administrative LawJudge observed that a subcontracting clause whichcovers all the economic benefits which may bereceived by bargaining unit employees is a legitimatejob protection objective of a labor organization. Hestated that a subcontractor may be required toperform bargaining unit work at the same labor cost,including the cost of a health and welfare program, aswould be imposed upon a principal employer if hewere to do the same work by using employees subjectto the collective-bargaining agreement. Accordingly,he concluded that section 30 C(2) is not an attemptby a labor organization to interfere with the laborrelations of the subcontractor involved, but merely,shows an interest upon the part of the labor organiza-tion that subcontracting be restricted to situationswhere employees who perform the work involved willreceive equalbenefits.Regarding section 30 C(3) the Administrative LawJudge found that it would in fact be less expensive foran AGC member to subcontract work to a subcon-tractorwho entered into a less costly separatecontract with one of the Unions in order to escape theequivalency requirements of theMLA. However,inasmuch as the record revealed that the AGC hadinsistedon the inclusion of -section30 C(3) _theAdministrative Law Judge found that subsection (3)was not in the contract for the purpose of obtainingsome objective of the Teamsters, nor stated in thecontract to assist the Teamsters in their relationshipwith AGC. Rather, he concluded, the only purpose ofsubsection (3) is to achieve the employers' objectivesin protecting their own economic interest. According-ly,he concludedSection'8(e)of the Act is notapplicableand section30 C(3) of the contract is notillegal.Having found that section 30 C in whole andin part was not illegal, the Administrative Law Judgestated he could not fmd the alleged 8(b)(4) violations.Whilewe agree with the Administrative LawJudge's dismissal of the allegation regarding section 272DECISIONSOF NATIONALLABOR RELATIONS BOARD °30 C(l) we are of the view that section 30 C(2) and (3)violates Section 8(e) of the Act.Section 8(e) of the Act makes it an unfair laborpractice for an employer and a union to enter into anagreement, express or implied, whereby the employeragrees to cease dealing in the products of any otheremployer or to cease doing business with any otherperson. A literal construction of this section suggeststhe illegality of any agreement which results inpreventing the employer from establishing a businessrelationship with another employer, or which, causeshim to break off a relationship already established.The section, however, has not been construed tooutlaw all agreements which produce such results.Contract clauses which purport to limit subcon-tracting to employers who are signatories to unioncontracts, so-called union signatory clauses, andcontract clauses which purport to acquire for bar-gaining unit employees work which has traditionallybeen performed by employees of other employers, so-calledwork acquisition clauses, have been held to,violate the Act 2 Such clauses are viewed as not beingdesigned to protect the wages and job opportunitiesof unit employees covered by the contract, but asdirected at furthering general union objectives andundertaking to regulate the labor policies of otheremployers. Absent a direct relationship to protectionof the work of unit 'employees, such clauses areconsidered as having an unlawful secondary effectand are proscribed by Section 8(b)(4) and (e).On the other hand, however, contract clauses whosebasic aims are to limit subcontracting so as topreserve for unit employees work which has custom-arily been performed by them, or in some instances torecapture work regarded as fairly claimable, so-calledunit protection clauses, and contract clauses designedto limit subcontracting of unit work to employerswho maintain the same standards of employment,thus minimizing the economic incentive to subcon-tract, so-called union standard clauses, have beenheld to be lawful.3,The underlying rationale for thelawful character of unit protection and union stan-dard clauses is that they union has a primary interestin preserving unit work for unit employees and toinsure that negotiated standards will not be under-mined.In an earlier proceeding4 involving. many of thepartieswho are involved in this case, it was foundthat section 30 C5 did not violate Section 8(e). In thatcase section 30 C, in pertinent part, read as follows:C.The Employer further agrees that whensubcontracting work covered by this Agreementwhich is to be performed within the geographicalarea covered by this Agreement but which is notto be performed at the site of the construction,alteration, painting or repair of the building, roador other work, he will subcontract such work onlyto an Employer or person who agrees that thepersons performing such work will work inaccordance with the schedule of hours and willreceive not less than the wages and economicbenefits provided in this Agreement includingholidays, vacations, premiums, overtime, healthand welfare and pension contributions or benefitsor their equivalent and any other programs orcontributions required by this Agreement andwho further agrees to submit any grievance ordisputes concerning his performance or compli-ance with such undertaking to the procedures setforth in Section 15 of this Agreement.There the Board considered as the issue whethersection 30 C required the subcontractor only to agreethat its employees would receive the economicbenefits of the contract, which would serve the lawfulpurpose of protecting the interest of the employees inthe contract unit, or whether it also required him toadhere to the noneconomic terms of the contractwhich would be unrelated to the lawful purpose.In the majority view, the subcontractors' obligationunder the contract was concerned solely with theeconomic terms thereof. In finding the clause to belawful, the Board stated:Thus, the initial obligation required of him [thesubcontractor] by section 30(C) is that he agreethat his employees will receive not less than thewages and economic benefits, of the contract,which are then specified to include holidays,vacations, etc., "and any other programs" provid-ed for by the agreement. [l98&,NLRB at 1038.1The majority viewed the contract language as unam-biguous and lawful on its face.While it is true that inGeneral Teamsters, supra,theBoard majority found section 30 C as then written tobe a lawful subcontracting clause, that section, aswritten in the instant case, and in light of section 30 C(2) and (3) appears to present a situation differentfrom that presented inGeneral Teamsters.Neverthe-less, the complaint does not allege that section 30C(l) violates the Act. Accordingly, we affirm, the2 See,e.g.,Retail Clerks Union Local No 1428 (Food Employers Council,4General Teamsters Local 386, International Brotherhood of Teamsters,Inc.),155 NLRB 656 (1965).Chauffeurs,Warehousemenand Helpers of America (Construction Materials3Highway Truck Drivers and Helpers, Local 107, International BrotherhoodTrucking, Inc.),198 NLRB 1038 (1972).of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, et al (S & E5 Sec. 30 C involvedin that case was similarbut not identical to sec. 30 CMcCormick, Inc.),159 NLRB 84 (1966).(1) in the instantproceeding. HEAVY,HIGHWAY,BUILDING AND CONSTRUCTION TEAMSTERS,ET AL.273Administrative Law Judge's dismissal of that portionof the complaint based on section 30 C(l) of thecontract.Section 30 C(2) requires that nonunion subcontrac-tors establish a health and welfare plan which eitherprovides benefits as great as those provided by theMLA health and welfare plan, or in financial termscosts the subcontractor as much as the MLA healthand welfare plan. Under the first alternative then, thesection suggeststhat if a subcontractor is able toestablish equivalent benefits at costs lower than thosein the MLA his total economic costs could conceiv-ably be less than total ' costs under MLA. To theextent that this is done, the financial incentive tosubcontract is not reduced. Additionally, the lastsentenceof section 30 C(2) specifically states that "Inno event may cash payments be made to the personperforming the work in lieu of a bona fide Health andWelfare Plan as herein provided." This last sentencecan only be interpreted to mean that a subcontractorwould not be permitted to pay equivalent costs bymerely paying its employees higher wages (whichthey may well wish to do) instead of establishing ahealth and welfare plan. Rather, specific benefits, at aspecific level,must be provided for the employees ofsubcontractors.InState-Mart, Inc.,6the union was purportedlyengaged in"informational" picketing to inform thepublic-that State-Mart, the employer therein, was notcomplying with union area standards and was payingsubstandardwages.At a meeting to determine howthat employer could comply with area standards, theunion representative stated that State-Mart wouldhave to provide benefits to its employees which wereequal to benefits available under union benefit plans.The Trial Examiner there noted that area standardspicketingwas permitted so that the union couldprotect itsinterestsin insuring that organized em-ployers were not driven out of business by unorgan-ized employers who would be at an economicadvantage. He also noted, however, that if a unionactually sought to bargain on behalf of unorganizedemployees the picketing would constitute an unfairlabor practice. In finding that the union violatedSection 8(b)(7)(C), the Trial -Examiner concluded(and his conclusion was adopted by the Board) that ademand for equivalent benefits of a specific character6Retail Clerks International Associatwn,.Local UnionNo. 899, AFL-CIO,et al(State-Mart,Inc., d/b/a Giant Food),166NLRB 818 (1967).7Our disseiiting colleagues state thatState-Mart Inc., supra,is inappositeto the present case basically because the union in that case was not thecollective-bargaining representative for the employees on whose behalf itsought to bargain. We do not agree. In the instant case, although the Unionwas the collective-bargaining representative for the,unit employees, it, likethe union inState-Mart,was not the collective-bargaining representative forthe employees of the various subcontractors.While the Union was free tonegotiate a contract clause which would assure that equivalent costs wouldresulted in the imposition -of working conditions onunorganized employees, stating... it would appear reasonable that a unionmight picket for equal wages or for equivalentcosts,but when it undertakes to go beyond thisand to dictate what benefits are to be granted, it isattemptingto engageinpro tantobargaining togain benefits for employees which it does notclaim to represent. [166 NLRB at 823-824.]We are of the view that section 30 C(2) has asecondary object. Thus, we note that it, in effect,provides that equivalent costs are not sufficient butrequires that a health and welfare plan providing aspecific level of benefits be set up. In so doing, thatsection does not seek to preserve work for unitemployees but rather seeks to dictate the type ofbenefits payable to the subcontractor's employees, inderogation of such employees' Section 7 right tonegotiate the type of benefits they seek individually,or collectively, through a representative of their ownchoosing. Accordingly, we find that section 30 C(2)violates Section 8(e) of the Act.7Section 30 C(3) of the MLA -must be read inconjunction with section 30 C(l) and- (2). When thethree subsections are read together the effect is that,although a subcontractor not party to the MLA mustpay equivalent costs and benefits,-this requirement ofequivalency can be avoided by 'a subcontractor whoexecutes a separateagreementwith another localunion in the geographical area where the;work is to beperformed.Thus,under the so-called `.`BottomDump"agreements,subcontractors have been per-mitted to perform unit work at costs considerablylower than those party to the MLA. In this: regard,section'30 C (3) has some object other than preservingunit work for union standards,- and violates Section8(e) of the Act.8The record reveals that Local 287 threatenedAadco with picketing, and economic action andsubsequently filed a -grievance 'to force compliancewith section 30 C(2) and (3) of the MLA. The recordalso reveals that Local 216 had occasion to file agrievance against an-employer for -the same purpose.Since the threats of picketing and economic actionwere made in support of contract provisions unlawfulunder Section 8(e), we find them violative of Sectionbe borne by suchsubcontractors,with whomit had no contract, it was notfree todictatethe specific typeand levelof benefits the subcontractors'employeeswould receive.8Our dissenting colleagueswould find no violationbecause in their viewthe "sole'objectiveof this section is the protection of the economic interestsof the AGC, ratherthan union objectives elsewhere.....", The recordreveals, however,that regardlessof the AGC's motivewith respect to sec. 30C(3), the clear importof that section of the contract,in logic as well as inapplication,has been to require ofrsite subcontractors to execute agreementswith the Teamsters. 274DECISIONSOF NATIONALLABOR RELATIONS BOARD8(b)(4)(ii)(A) and(B).EtsHokin Corporation,154NLRB 839, 842-843 (1965).We do not agree,however,that the filing andprocessing of grievances limited to seeking enforce-ment of section 30 C(1) and(2) of the contract wasalso violative of Section 8(b)(4). It does not appearfrom the record that the grievances were filed for thepurpose of accomplishing an unlawfulobject.9 Cf.TelevisionWisconsin,Inc.,224 NLRB722, fn. 2,(1976).Rather, it appears that they were filed as ameans of enforcing a colorable contract right. Suchconduct is not,inour view,the kind of tacticcalculated to restrain or coerce employees or employ-ers in the exercise of rights guaranteedby the Act. Cf.Hughes Markets, Inc.,218 NLRB 680, 683(1975).CONCLUSIONS OF LAW1.Associated General Contractors of California,Inc.,and its contractor-members are employersengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Heavy, Highway, Building and ConstructionTeamsters Bargaining Committee, each of Respon-dent Teamsters Local Unions, and the TeamstersInternationalare labor organizations within themeaning of Section 2(5) of the Act.3.By entering, with Associated General Contrac-tors of California, Inc., into a collective-bargainingagreement which contains section 30 C (2) and (3),Respondent Unions have engaged in an unfair laborpractice in violation of Section 8(e) of the Act.4.By threats of picketing and economic action toenforce unlawful contractclauses,Respondent Lo-cals 287 and 216 engaged in unfair labor practices inviolation of Section 8(b)(4)(ii)(A) and (B) of the Act.5.By entering, with respondent labor organiza-tions, into a collective-bargaining agreement whichcontains the aforesaid section 30 C (2) and (3),Respondent Associated General Contractors of Cali-fornia, Inc., has engaged in an unfair labor practicewithin the meaning of Section 8(e) of the Act.THE REMEDYHaving found that the Respondents have engagedin unfair labor practices, we shall order that theycease and desist therefrom and take certain affirma-tive action to effectuate the purposes of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Heavy, Highway, Building and ConstructionTeamsters Committee for Northern California, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America; TeamsterLocal Union Nos. 94, 137, 150, 216, 287, 291, 315,386, 431, 439, 490, 533, 624, 684, 890, 912, and 980,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, their offi-cers, agents, and representatives, shall:1.Cease and desist from entering into and givingeffect to section 30 C (2) and (3) of the Master LaborAgreement with the Associated General Contractorsof California, Inc., to the extent found unlawfulherein.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their business offices and meeting hallscopies of the attached notice marked "AppendixA." 10 Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by an authorized representative of Respon-dents, as applicable, shall be posted by Respondentsimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Sign and deliver to the Regional Director forRegion 20 sufficient copies of said notice, to befurnished by the Regional Director for posting byGreen Creek, Inc., R & B Trucking, Ben SalamoniTrucking Service,Wesley Bassett Trucking, andAlegre Trucking, if willing.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.B.Teamster Local Union No. 287, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, agents, andrepresentatives, shall:1.Cease and desist from threatening employerswith picketing and economic action unless theycomply with section 30 C (2) and (3) of the MasterLabor Agreement.BChairman Murphy is of the opinion that she would not find under anyStates Court of Appeals,the words in the notice reading "Posted by Order ofcircumstances that the filing of a grievance alone is violative of the ActtheNational Labor Relations Board"shall read "Posted Pursuant to aHowever,that issue is not presented here.Judgment of the United States Court of Appeals Enforcing an Order of the10 In the event that this Order is enforced by a Judgment of a UnitedNational Labor Relations Board " HEAVY, HIGHWAY, BUILDING AND CONSTRUCTION TEAMSTERS, ET AL.2752.Take' the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business office and meeting hallscopies ' of the -attached notice marked "AppendixB." 11 Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by an authorized representative of Respon-dent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or coveredby any other material.(b) Sign and deliver to the Regional Director forRegion 20 sufficient copies of said notice, to befurnished by the Regional Director for posting at thepremises of Aadco, if willing.(c)Notify the Regional Director for Region 20, inwriting;,-within-,20 days from the date of this Order,what, steps the Respondent has taken to complyherewithC.Associated General Contractors of California,Inc.,and various of its employer-members, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from entering into and givingeffect to section 30 C(2)_ and'(3) of the Master LaborAgreement with the respondent labor organizationsto the extent found unlawful herein.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) -Post at its business office and meeting hallscopies -of the attached notice marked "AppendixC."12 The name of the posting employer must befilled in at the appropriate blank space therein.Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by an authorized representative of Respon-dent, and its employer-members, if applicable, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to members and employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 20 sufficient copies of said notice, to be-furnished by the Regional ,Director for posting by11 see fn. 10,supra.' -12 See fn.10;supra13State-Mart, Inc.,166 NLRB 818 (1967), relied on by the majority, isinapposite to the present case-.There,a union which did not represent anyemployees of the employer whom it picketed was found in violation of Sec.8(bX7) of the Act because it transgressed the lines of appropriate areastandards picketing by attempting to bargain for the unrepresented employ-Respondent AGC and any of its employer-members,as applicable.(c)Notify the Regional Director for Region 20, inwriting within 20 days from the date of this -Order,what steps the. Respondent has taken to complyherewith.--MapipRs FANNING and, JENKINS, dissenting in part:We agree with our colleagues that section 30 C (1)of the MLA affords no basis for' finding a violation ofSection'8(e) of the Act. Cf.General- Teamsters Local386,etc.,(ConstructionMaterialsTrucking),198NLRB 1038 (1972): For the'reasons stated by theAdministrative Law Judge, we find additionally thatsection 30 C(2) and (3) of the' MLA does not violateSection 8(e) of theeAct.Section 30 C(2) of the MLA, which elaborates uponthe obligations of subcontractors established ' insection 30 C(1), requires that a subcontractor providehis employees with health and welfare benefits equalto those received by bargaining unit employees. Ourcolleagues have held that by guaranteeing -the em-ployees of subcontractors benefits equal to thoseenjoyed by bargaining unit employees, the Union hasinterferedwith the organizational rights of thoseemployees. Under this reasoning, it is likely that nosubcontracting clause with the primary purpose ofprotecting unit or area standards would survive thescrutiny of our colleagues. Such result is clearly notintended by Section 8(e). Rather, by guaranteeingthat the standards of the bargaining .unit are protect-ed, the Union is pursuing a legitimate primary jobprotection purpose. The fact that a subcontractor isrequired to establish a benefits plan does not alter thisconclusion.13 For it is well established that "a unionhas a legitimateinterestin preventing the undermin-ing of work opportunities and standards of employeesin a contractual bargaining unit by subcontractorswho " do not meet the prevailing wage scales andemployee benefits covered by the contract."GeneralTeamsters Local 386, supra.Certainly, it is within theprovince of the Union, in the course of collectivebargaining, to determine the best way to achieve jobprotection goals for the unit. And, as the Administra-tiveLaw Judge noted, health and welfare benefitsprovided by a group plan are, proportionately greaterthan those benefits that an individual employee maypurchase for himself. Because the job protectionpurpose of section 30 C(2) constitutes a legitimateees. The critical element to the violation was clearly the fact that the uniondid not represent the employees.In the present case,we are concerned withtheUnion's legitimate efforts through the collective-bargammg process toprotect the job standards of employees whom it represents. I fail to see thelogic in themajority'scomparison of the present situation to the situationwhere the union is not the collective-bargaining representative of theemployees on whose purported behalf it attempted to bargain.- 276DECISIONSOF NATIONALLABOR RELATIONS BOARDprimary objective, we do not find that Section 8(e) ofthe Act has been violated.Section 30 C(3) of the MLA allows a subcontractorto perform work covered by the MLA under theterms of any other collective-bargaining agreemententered into with a union local without violatingSection 30 C. In determining whether this sectionviolates the Act, it is important to remember the"familiar rule, that a thing may be within the letter ofthe statute and yet not within the statute, because notwithin its spirit, nor within the intention of itsmakers."National Woodwork Manufacturers Associa-tion,386U.S. 612, 619 (1967). In view of theAdministrative Law Judge's findings, we cannot findthat section 30 C(3) falls within the proscriptions ofSection 8(e) of the Act. What is critical here is theundisputed fact that the employer association, AGC,insisted upon the inclusion of this section in the faceof vehement protests by the Union. As the Adminis-trative Law Judge noted, the AGC was motivated bythe fact that some union locals enter into collective-bargaining agreements with subcontractors whichprovide forlesswagesand benefits than thoseestablished by the MLA. Therefore, it is ultimatelyless expensive for an AGC member to subcontractwork to a subcontractor who is party to such anagreement. It is obvious that this section is an escapevalve by which an AGC member can subcontractwork without incurring any penalties and withouthaving to foot the bill for the differences in wages andbenefits between the MLA and a subcontractor'sagreement.As the sole objective of this section is theprotection of the economic interests of the AGC,rather than advancement of Union objectives else-where, Section 8(e) of the Act has not been violated.For these reasons, we would find no violation ofSection 8(b)(4) of the Act and would dismiss thecomplaint in its entirety.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTenter into,maintain,give effectto,or enforcesection30 C (2) and (3) of ourcollective-bargaining agreementwith AssociatedGeneral Contractors of California, Inc., to theextent that it violates Section 8(e) of the NationalLabor Relations Act.HEAVY,HIGHWAY,BUILDING ANDCONSTRUCTIONTEAMSTERSCOMMITTEEFOR NORTHERNCALIFORNIA, ET AL.APPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employers with picketingor economic action to enforce section 30 C(2) and(3) of the Master Labor Agreement.TEAMSTER LOCAL UNIONNo. 287, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICAAPPENDIX CNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, give effectto,or enforce section 30 C(2) and (3) of ourcollective-bargainingagreementwithHeavy,Highway, Building and Construction TeamstersCommittee for Northern California, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America; TeamsterLocal Union Nos. 94, 137, 150, 216, 287, 291, 315,386, 431, 439, 490, 533, 624, 684, 890, 912 and 980,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, tothe extent that it violates Section 8(e) of the Act.ASSOCIATED GENERALCONTRACTORS OFCALIFORNIA, INC.DECISIONSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge: The Califor-nia Dump Truck Owners Associationare hereinreferred toasCDTOA, and the Heavy, Highway,Building andConstructionTeamstersCommittee for Northern Califor-nia InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein calledTeamsters Bargaining Committeeand variousnamed locals HEAVY, HIGHWAY, BUILDING AND CONSTRUCTIONTEAMSTERS,ET AL.277with numbers, are herein referred to as RespondentTeamsters Local Unions, or individually called RespondentTeamsters Local Union No. 94, etc., and AssociatedGeneral Contractors of California, Inc., is herein calledRespondent AGC or merely AGC. The CC and CE caseshave been consolidated and the Acting Regional Directoron behalf of the National Labor Relations Board, hereinthe Board, issued the consolidated complaint and notice ofhearing in this matter. The consolidated complaint wasbased upon a charge in Case 20-CC-1603, filed by CDTOAon February 3, 1975. An initial charge in Case 20-CE-113was filed by CDTOA on February 3, 1975. A first amendedcharge in Case 20-CE-113 was filed by CDTOA on May 2,1975.Based upon the consolidated complaint issuedpursuant to the above charges on May 5, 1975, alleging thatAGC and the Teamsters Committee for Northern Califor-nia and various of its locals committed various violations ofthe Act, a hearing in this matter was conducted before mefrom June 30 through July 2, 1975, atSanFrancisco,California. Briefs of outstanding quality have been receivedfrom the -Charging Party, the AGC, the Teamsters, andGeneral Counsel. They have been fully considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAGC, a California corporation, is engaged, among otherthings, in representing its contractormembers in thebuilding and construction industry in labor relationsmatters, including negotiations entering into and adminis-tering collective-bargaining contracts with various labororganizations including the Teamsters Bargaining Commit-tee and various local unions affiliated with the Teamsters.Respondent AGC's Contractor Members included Flint-kote Company, Teichert Construction, Piombo Construc-tion Company, Aadco Construction Company, and Free-man-Sondgroth Construction Company. During the lastyear, the contractor members of AGC in the course of theirconstruction operations, purchased and received- in the1For readability sake, it is set forth in the following footnote:C. (1) The Employer furtheragreesthat when subcontracting workcovered by this Agreement which is to be performed within thegeographicalarea covered by this Agreement, but which is not to beperformed at the site of the construction, alteration, painting or repair ofa building, structure, road or other work, he will subcontract such workonly to an Employer or person who agrees that the persons performingsuch work including owker-operators, will work in accordance with theschedule of hours and be paidin anamount, separate and apart fromthe useof any equipment, whichis equal tothe wage rates includingovertime and premium pay provided in this contract for appropriateclassifications,and inaddition will receive all other economic benefitsas provided in this contract, includingwithout linutation, holidays andvacationswhich are atleast equalto those available to Employees underthis contract, provided, however, that with respect only tothe PensionBenefitsunder this contract, the obligation of the subcontractor shall besatisfied if hemakes apayment tothe person performing the work in anamount equalto the Employer contributioon required for such work.Payment of the amount due persons performing such work underthis provision shall be made weekly by a separate check which shall notincludeany sum for the -use of equipment, and a check stub shall begiven to such person showing by appropriate breakdown of the total,that the check includes the equivalent of the sum of money that wouldbe due under this Agreement for the classifications involved.State of California,supplies and material valued in excessof $1 million directly from suppliers located outside theState of California.At all material times,AGC andeach ofits contractor members have been an employer engaged incommerce and in operations affecting commerce within themeaning of the Act.II. THE LABORORGANIZATIONSRespondent Teamsters Bargaining Committee is com-posed of constituent local unions including RespondentLocal Unions in Northern California affiliated with theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, and exists for apurpose of entering into, maintaining, and administeringcollective bargaining with various employers of multiem-ployer associations, including AGC, with respect to wages,hours, and working conditions of employees represented bythe local unions. The Teamsters Bargaining Committee andeach of Respondent's Teamsters Local Unions are labororganizations within the meaning of the Act.III.THE ALLEGED VIOLATIONS OF THE ACTAll questions arising out of the pleadings and hearing inthismatter are based upon whether various provisions of asubcontractclause in acontract violates Section 8(e) of theAct. Particularlyin issue isthe validity of section 30(C) ofan agreement between AGC and -its various contractormembers and Respondent Teamsters Bargaining Commit-tee and various of its local unions. Section 30(C) is theparticular section in question. It consists of three parts, (1),(2), and (3).1I find initially that should there be no violation of Section8(e) of the Act proven by the General Counsel herein; thereare no violations of Section 8(b)(4) of the Act.The substantialissuebefore me is whether any or all ofthe provisions of the subcontracting clause known assection 30 violate Section 8(e) of the Act. I shalt find thatthe subcontracting provisions contained in section 30 of thecontract are lawful and, consequently, I need not consider(2)With respect to Health and Welfare Benefits, the obligation of thesubcontractor shall be satisfied if he makes a Health and Welfare Planavailable and contributes to such plan for each person performing thework. Such plan shall provide benefits equal to or better than thosebenefits provided for pursuant to Section 26 of this Agreement, or shallprovidethe maximumbenefits available, based on a contribution by thecontractor to the plant, equal to the Employer contribution required tobe paid under the terms of this Agreement. In no event may cashpayments be made to the person performing the work in lieu of a bonafide Health and WelfarePlan asherein provided.(3) In the event that work covered by this Agreement, other thanwork performed at thesiteof the construction, alteration, painting orrepairs of a building, structure, road or other work, is performed by asubcontractor who is not signatory to this Agreement, but who is partyto anotheragreementcovering the work involved with a Local Union inthe geographicalareawhere the work is to be performed, it shall not be aviolation of thisSection 30C. If the work is performed under theprovisions of such other agreement, nothing herein is intended toaffectthe right and obligations of the parties to such other agreement.In the body of this decision the various sections of par. C of the contract shallbe referred to as (1), (2), and (3). 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe allegations of the complaint with respect to Section8(bX4) of the Act.Section 30 of the contract concerns itself with thesubcontracting of work performed away from the jobsitesand, consequently, not governed by the provisions withrespect to the construction industry found in Section 8(e) ofthe Act. Sections (1), (2), and (3) of paragraph 30 of thecontract are separable and the validity of one does notdepend upon the validity of another.Paragraph 30 of the contract among the Unions andAGC constitutes a subcontracting provision which con-cerns itself, particularly, with the subcontracting of workperformed away from the jobsites.I find that there is no question but that a subcontractormay be required to perform bargaining unit work, at thesamelabor cost, including the cost of a health and welfareprogram, as would be imposed upon a principal employer ifhe were to do the same work by using employees subject tothe collective-bargaining agreement. I am not at allimpressed by the argument of counsel for the GeneralCounsel that the subcontracting provision herein, whichdeals with health and welfare contributions, is in a class byitself because the subcontractor does not have the unfet-tered right to pay his drivers cash in an amount whichwould be equal to the health and welfare contributions suchemployees would have to pay under a collective-bargainingagreement, as an alternative to providing a health andwelfare benefit.General Counsel strongly argues that asubcontracting clause may not require an employer to domore than pay the amount of equivalent labor costs.It is hisposition that for a union to require a subcontractor to see toit that his employees receive health and welfare benefitsrather than weekly or monthly dollars and cents shows thatthe Union is not seeking to protect the economic interestsof the employees in the bargaining unit but rather is seekingunlawfully to affect the labor relations of the subcontractorwith his employees.We are here not dealing with sterile solutions to laborrelations problems. The Board has considered and foundthat it would be necessary in applying Section 8(e) todetermine the question of whether the challenged agree-ment served the "legitimate primary job protection pur-pose." By this standard, the health and welfare provision ofthisagreement is manifestly lawful. An employer maycontribute dollars and cents to a health and welfareprogram, but the employees who are the beneficiaries ofsuch a program receive a far greater protection than wouldbe accorded by the mere payment of dollars and cents tothem. It is well known throughout our economy that thelarger the base for medical and other such coverage, thegreater is the protection received by an individual who onlyreceivescash. It is recognized throughout the businessworld that health and welfare benefits received under alarge plan far exceed those which could be purchased by anindividual.It seemsplain to me that a subcontracting clause whichcovers all the economic benefits which may be received bybargaining unit employees is a legitimate job protectionobjective of a labor organization. It appears obvious to methat if a subcontractor has an employer who does not havehealth and welfare benefits equivalent to the bargainingunit, it has an employee who suffers. Thus, I find thatsection (2) is not an attempt by a labor organization tointerferewith the labor relations of the subcontractorinvolved but merely shows an interest upon the part of thelabor organization that subcontracting be restricted tosituations where employees who perform the work involvedwill received equal benefits. This has always been thepurpose of a lawful subcontracting clause.Now we turn to paragraph (3) of section 30(C). Plainly,subcontracting work within the bargaining unit may beperformed pursuant to contracts, perhaps of anothernature,with the Unions, if such an agreement existsbetween the subcontractor and the union concerned.General Counsel appears to claim that such provision is aviolation ofSection 8(e) of the Act, because possibly suchsubcontractingmight result in a subcontractor beingencouraged to enter into a contract with one of the unionsin order to escape the equivalency requirements of para-graph (1) of section 30 of the contract. It appears clear fromthe evidence that it conceivably might be less expensive fora member of AGC to subcontract work to a subcontractorwho pursues such a procedure rather than to someone whohas no such agreement, or would have the work performedby employees within the bargaining unit.The entire record reveals that it was the AGC whichinsisted upon section (3) rather than the unions. The firststep of the AGC was to obtain an agreement which woulddispense entirely with the subcontracting provision of thecontract. This wasbecause someof the Teamsters unionscontractedwith subcontractors in such a manner thatemployees would receive less wages and less economicbenefits. It was the AGC which demanded that it have acontractor's right to subcontract to such contractors, withno necessity of making up any differences in wages andeconomic benefits between the AGC's contract with theUnion and a subcontractor's contract with the Union.While the Unions vehemently protested to inclusion ofsection (3), they finally agreed only because in the absenceof such agreement a contract would not be available. Thus,section (3) is not in the contract for the purpose ofobtaining some objective of the Teamsters nor stated in thecontract to assist the Teamsters in its relationship withAGC. The only purpose of section (3) is to achieve theemployer's objectives in protecting their own economicinterest. Thus, Section 8(e) is not applicable.The validity of section 30(C)(1) is not an issue inthis caseBoth the CDTOA and AGC appear to claim that section(1) violated Section 8(e) of the Act. In the absence of such afinding they appeared to urge that the Teamsters should beordered not to enforce section (1).It is further urged that AGC agreed to section (1) as aquid pro quofor section (2) and (3) and if (2) and (3) are heldinvalid, section (1) should be held invalid with them.In the first place, the complaint does not allege nor doesGeneral Counselallege,nor has it alleged, that section (1)violates the Act. General Counsel did not suggest thatsection (1) could be consideredillegalin light of section (2)and (3). General Counsel would argue, apparently, thatsuch paragraphs demonstrate an attempt of the Teamsters HEAVY, HIGHWAY, BUILDING AND CONSTRUCTIONTEAMSTERS,ET AL.279to use all of paragraph 30. as a means of affecting the laborrelationsof subcontracts rather than merely to protectbargaining unit work. Of course, I find that even if section(2) and (3) were found illegal, section (1J alone is legal asGeneral Counsel concedes. I cannot find that section (1) isinvalid without such allegation or -contention by GeneralCounsel. In any event,sinceI find paragraphs (2) and (3) tobe legal, -I cannot and do not find section (1) of paragraph30(C) to be illegal. Section (1), alone, is not illegal, and I amwithout authority to order its deletion from the contract.Please note that I find sections (2) and (3) to be legal. I findno violations of Section 8(b)(4) or (e) of the Act. Havingfound paragraph 30(C) of the complaint not to state a causeof action, I cannot find that in this case there was anyviolation of Section 8(b)(4) of the Act.Concluding findingsBased upon the entire record, including testimony ofwitnessesand documentary evidence, before me, I find thatthe General- Counsel has failed to prove by a preponder-ance of the substantive and material evidence that Respon-dents have violated the Act in any manner.CONCLUSIONS OF LAW1.At all material times AGC.and each of its contractormembers have been an employer engaged in commerce andin operations affecting commerce within the meaning of theAct.2.Respondent, Teamsters Bargaining Committee andeach of Respondent Teamsters Local Unions, and theTeamsters International, are labor organizations within themeaning of the Act. General Counsel has failed to prove bypreponderance of the probative evidence that either AGCand its Contractor Members or the Teamsters BargainingCommittee and its local unions or the International haveviolated the Act in any manner.[Recommended Order for dismissal omitted from publi-cation.]